*466After an extensive inquiry, the court properly denied defendant’s day-of-trial request for the appointment of substitute counsel. Despite a suitable opportunity to be heard, defendant did not establish good cause for his belated request (see People v Linares, 2 NY3d 507, 510-512 [2004]).
Defendant’s evidentiary claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur — Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.